IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41595

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 822
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 21, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
AARON SAUL HEFNER,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying Idaho Criminal Rule 35
       motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Aaron Saul Hefner pled guilty to one count of grand theft. Idaho Code §§ 18-2403(1),
18-2407(1)(b). The district court imposed a unified sentence of seven years, with two years
determinate, but retained jurisdiction. After a period of retained jurisdiction, the district court
relinquished jurisdiction. Hefner subsequently filed an Idaho Criminal Rule 35 motion for
reduction of his sentence, which the district court denied. Hefner appeals, claiming that the
district court abused its discretion by relinquishing jurisdiction and by denying his Rule 35
motion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Hefner
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hefner’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hefner’s Rule
35 motion is affirmed.




                                                2